1.	Applicant’s election of Species B and Species Δ in the reply filed on 9/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3, 4, 10, 11, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 8 and 15, it is unclear if the first clause is intended to recite features specific to the guide and not the combination. For example, the following appears to more accurately align with intent and language of claims 1-7: “a drill and/or K-wire guide having a first end, an opposite second end…”


3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fritzinger et al. (US 2013/0172944; “Fritzinger” herein) or, in the alternative, under 35 U.S.C. 103 as unpatentable over Fritzinger in view of Peterson et al. (US 2018/0263669; “Peterson” herein).
Regarding claim 1, Fritzinger discloses a drill and/or K-wire guide (e.g. 32) for receipt in an aperture formed in a bone plate (e.g. 30). The drill and/or K-wire guide comprises a first end, an opposite second end, an annular outer surface extending between the first end and the second end, a maximum diameter, a maximum thickness perpendicular to the maximum diameter, a first opening at the first end, a second opening at the second end, and an aperture (e.g. 90) extending between the first opening and the second opening (e.g. Fig. 7). The aperture formed in the drill and/or K-wire guide is configured for receipt of at least one of a drill and a K-wire therethrough (e.g. Fig. 8). The drill and/or K-wire guide is configured for receipt in the aperture formed in the bone plate, the aperture formed in the bone plate having a maximum diameter and a maximum thickness perpendicular to the maximum diameter, the maximum diameter of the drill and/or K-wire guide corresponding to the maximum diameter of the aperture formed in the bone plate, and the maximum thickness of the drill and/or K-wire guide being less than, equal to, or slightly greater than maximum depth of the aperture formed in the bone plate to provide a low profile for the drill and/or K-wire guide (e.g. Fig. 13). 
If it is determined that aperture 90 is not of receiving a K-wire, Peterson is cited as an example of configuring a surgical device for receipt over a K-wire via a cannulation (e.g. para. [0010]) in order to facilitate delivery of said surgical device. It would have been obvious to configure aperture 90 of Fritzinger to be capable of receipt over a K-wire in view of Peterson in order to facilitate controlled delivery of surgical devices in the body, thereby preventing potential mishandling of surgical devices.
Regarding claim 5, Fritzinger further discloses the annular outer surface is substantially cylindrical (e.g. Fig. 13, Fig. 7).
Regarding claim 8, Fritzinger discloses a combination of a bone plate (e.g. 30) and a drill and/or K-wire guide (e.g. 32). The combination comprises a guide (e.g. 32) comprising a first end, an opposite second end, an annular outer surface extending between the first end and the second end, a maximum diameter, a maximum thickness perpendicular to the maximum diameter, a first opening at the first end, a second opening at the second end, and an aperture (e.g. 90) extending between the first opening and the second opening (e.g. Fig. 7). The combination comprises a bone plate (e.g. 30) having an upper surface, a lower surface, and an aperture (e.g. 50) formed in the bone plate that extends between the upper surface and the lower surface. The aperture formed in the drill and/or K-wire guide is configured for receipt of at least one of a drill and a K-wire therethrough (e.g. Fig. 8). The drill and/or K-wire guide is configured for receipt in the aperture formed in the bone plate, the aperture formed in the bone plate having a maximum diameter and a maximum thickness perpendicular to the maximum diameter, the maximum diameter of the drill and/or K-wire guide corresponding to the maximum diameter of the aperture formed in the bone plate, and the maximum thickness of the drill and/or K-wire guide being less than, equal to, or slightly greater than maximum depth of the aperture formed in the bone plate to provide a low profile for the drill and/or K-wire guide (e.g. Fig. 13.). 
If it is determined that aperture 90 is incapable of receiving a K-wire, Peterson is cited as an example of configuring a surgical device for receipt over a K-wire via a cannulation (e.g. para. [0010]) in order to facilitate delivery of said surgical device. It would have been obvious to configure aperture 90 of Fritzinger to be capable of receipt over a K-wire in view of Peterson in order to facilitate controlled delivery of surgical devices in the body thereby preventing mishandling of surgical devices.
Regarding claim 12, Fritzinger further discloses the annular outer surface is substantially cylindrical (e.g. Fig. 13, Fig. 7).
Regarding claim 15, Fritzinger discloses a combination of a bone plate (e.g. 30) and a drill and/or K-wire guide (e.g. 32). The combination comprises a guide (e.g. 32) comprising a first end, an opposite second end, an annular outer surface extending between the first end and the second end, a maximum diameter, a maximum thickness perpendicular to the maximum diameter, a first engagement feature (e.g. 98) provided on the annular outer surface, a first opening at the first end, a second opening at the second end, and an aperture (e.g. 90) extending between the first opening and the second opening (e.g. Fig. 13). The combination comprises a bone plate (e.g. 30) having an upper surface, a lower surface, an aperture formed in the bone plate that extends between the upper surface and the lower surface, and a second engagement (e.g. 54) feature provided in the aperture formed in the bone plate. The first engagement feature and the second engagement feature are configured for engagement to one another (e.g. para. [0039]). The aperture formed in the drill and/or K-wire guide is configured for receipt of at least one of a drill and a K-wire therethrough (e.g. Fig. 8). The drill and/or K-wire guide is configured for receipt in the aperture formed in the bone plate, the aperture formed in the bone plate having a maximum diameter and a maximum thickness perpendicular to the maximum diameter, the maximum diameter of the drill and/or K-wire guide corresponding to the maximum diameter of the aperture formed in the bone plate, and the maximum thickness of the drill and/or K-wire guide being less than, equal to, or slightly greater than maximum depth of the aperture formed in the bone plate to provide a low profile for the drill and/or K-wire guide (e.g. Fig. 13). 
If it is determined that aperture 90 is incapable of receiving a K-wire, Peterson is cited as an example of configuring a surgical device for receipt over a K-wire via a cannulation (e.g. para. [0010]) in order to facilitate delivery of said surgical device. It would have been obvious to configure aperture 90 of Fritzinger to be capable of receipt over a K-wire in view of Peterson in order to facilitate controlled delivery of surgical devices in the body thereby preventing potential mishandling of surgical devices.
Regarding claim 18, Fritzinger further discloses the annular outer surface is substantially cylindrical (e.g. Fig. 13; Fig. 7).

4.	 Claim 1, 2, 6, 7, 8, 9, 13, 14, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Orbay et al. (US 2002/0143338; “Orbay” herein) or, in the alternative, under 35 U.S.C. 103 as unpatentable over Orbay in view of Peterson.
Regarding claim 1, Orbay discloses a drill and/or K-wire guide (e.g. 910) for receipt in an aperture formed in a bone plate. The drill and/or K-wire guide comprises a first end, an opposite second end, an annular outer surface extending between the first end and the second end, a maximum diameter, a maximum thickness perpendicular to the maximum diameter, a first opening at the first end, a second opening at the second end, and an aperture (e.g. 969) extending between the first opening and the second opening (e.g. Figs. 25-26). The aperture formed in the drill and/or K-wire guide is configured for receipt of at least one of a drill and a K-wire therethrough, and the drill and/or K-wire guide is configured for receipt in the aperture formed in the bone plate, the aperture formed in the bone plate having a maximum diameter and a maximum thickness perpendicular to the maximum diameter, the maximum diameter of the drill and/or K-wire guide corresponding to the maximum diameter of the aperture formed in the bone plate, and the maximum thickness of the drill and/or K-wire guide being less than, equal to, or slightly greater than maximum depth of the aperture formed in the bone plate to provide a low profile for the drill and/or K-wire guide (e.g. Figs. 25-26). 
In the event that it is determined that aperture 969 is incapable of receiving a K-wire, Peterson is cited as an example of configuring a surgical device for receipt over a K-wire via a cannulation (e.g. para. [0010]) in order to facilitate delivery of said surgical device. It would have been obvious to configure aperture 969 of Orbay to be capable of receipt over a K-wire in view of Peterson in order to facilitate controlled delivery of surgical devices in the body thereby preventing potential mishandling of surgical devices.
Regarding claim 2, Orbay further discloses threads (e.g. 990) provided on the annular outer surface for engaging complimentary threads provided in the aperture formed in the bone plate to facilitate attachment of the drill and/or K-wire guide to the bone plate.
Regarding claim 6, Orbay further discloses a first end surface and a tool-engaging recess (e.g. 970), the first end surface being provided at the first end, the tool-engaging recess being formed in the first end surface, and the first opening communicating with a portion of the tool-engaging recess (e.g. para. [0062]).
Regarding claim 7, Orbay further discloses a second end surface provided at the second end, the second opening being formed in the second end surface (e.g. Fig. 25).
Regarding claim 8, Orbay discloses combination (e.g. Fig. 25) of a bone plate and (e.g. para. [0062]) a drill and/or K-wire guide (e.g. 910). The combination comprises a guide (e.g. 910) having a first end, an opposite second end, an annular outer surface extending between the first end and the second end, a maximum diameter, a maximum thickness perpendicular to the maximum diameter, a first opening at the first end, a second opening at the second end, and an aperture  (e.g. 969) extending between the first opening and the second opening. The combination comprises a bone plate (e.g. structure surrounding 910 in Fig. 25) having an upper surface, a lower surface, and an aperture formed in the bone plate that extends between the upper surface and the lower surface. The aperture formed in the drill and/or K-wire guide is configured for receipt of at least one of a drill and a K-wire therethrough, and the drill and/or K-wire guide is configured for receipt in the aperture formed in the bone plate, the aperture formed in the bone plate having a maximum diameter and a maximum thickness perpendicular to the maximum diameter, the maximum diameter of the drill and/or K-wire guide corresponding to the maximum diameter of the aperture formed in the bone plate, and the maximum thickness of the drill and/or K-wire guide being less than, equal to, or slightly greater than maximum depth of the aperture formed in the bone plate to provide a low profile for the drill and/or K-wire guide (e.g. Fig. 25). 
In the event that it is determined that aperture 969 is not capable of receiving a K-wire, Peterson is cited as an example of configuring a surgical device for receipt over a K-wire via a cannulation (e.g. para. [0010]) in order to facilitate delivery of said surgical device. It would have been obvious to configure aperture 969 of Orbay to be capable of receipt over a K-wire in view of Peterson in order to facilitate controlled delivery of surgical devices in the body thereby preventing mishandling of surgical devices.
Regarding claim 9, Orbay further discloses threads (e.g. 990) provided on the annular outer surface and complimentary threads provided in the aperture formed in the bone plate, the threads and the complimentary threads engageable to one another to facilitate attachment of the drill and/or K-wire guide to the bone plate.
Regarding claim 13, Orbay further discloses a first end surface and a tool-engaging recess (e.g. 970; para. [0062]), the first end surface being provided at the first end, the tool-engaging recess being formed in the first end surface, and the first opening communicating with a portion of the tool-engaging recess.
Regarding claim 14, Orbay further discloses a second end surface provided at the second end, the second opening being formed in the second end surface (e.g. Fig. 25).
Regarding claim 15, Orbay discloses a combination of a bone plate and a drill and/or K-wire guide (e.g. Fig. 25). The combination comprises a guide (e.g. 910) having a first end, an opposite second end, an annular outer surface extending between the first end and the second end, a maximum diameter, a maximum thickness perpendicular to the maximum diameter, a first engagement feature (e.g. 990) provided on the annular outer surface, a first opening at the first end, a second opening at the second end, and an aperture extending between the first opening and the second opening; and a bone plate having an upper surface, a lower surface, an aperture formed in the bone plate that extends between the upper surface and the lower surface, and a second engagement feature provided in the aperture formed in the bone plate. The first engagement feature and the second engagement feature are configured for engagement to one another (e.g. para. [0063]). The aperture formed in the drill and/or K-wire guide is configured for receipt of at least one of a drill and a K-wire therethrough, and wherein the drill and/or K-wire guide is configured for receipt in the aperture formed in the bone plate, the aperture formed in the bone plate having a maximum diameter and a maximum thickness perpendicular to the maximum diameter, the maximum diameter of the drill and/or K-wire guide corresponding to the maximum diameter of the aperture formed in the bone plate, and the maximum thickness of the drill and/or K-wire guide being less than, equal to, or slightly greater than maximum depth of the aperture formed in the bone plate to provide a low profile for the drill and/or K-wire guide (e.g. Fig. 25). 
In the event that it is determined that aperture 969 is incapable of receiving a K-wire, Peterson is cited as an example of configuring a surgical device for receipt over a K-wire via a cannulation (e.g. para. [0010]) in order to facilitate delivery of said surgical device. It would have been obvious to configure aperture 969 of Orbay to be capable of receipt over a K-wire in view of Peterson in order to facilitate controlled delivery of surgical devices in the body thereby preventing mishandling of surgical devices.
Regarding claim 16, Orbay further discloses the first engagement feature is threads (e.g. 990) provided on the annular outer surface, and the second engagement feature is complimentary threads (e.g. last sentence of para. [0063]; Fig. 25) provided in the aperture formed in the bone plate, the threads and the complimentary threads engageable to one another to facilitate attachment of the drill and/or K-wire guide to the bone plate..
Regarding claim 19, Orbay further discloses a first end surface and a tool-engaging recess (e.g. 970; para. [0062]), the first end surface being provided at the first end, the tool-engaging recess being formed in the first end surface, and the first opening communicating with a portion of the tool-engaging recess.
Regarding claim 20, Orbay further discloses a second end surface provided at the second end, the second opening being formed in the second end surface (e.g. Fig. 25).

4..	Cole (US 6019762) discloses a drill and/or K-wire guide (e.g. 322) and a bone plate (e.g. 310).  A maximum thickness of the drill and/or K-wire guide might be slightly greater than a maximum depth of an aperture (e.g. 338) formed in the bone plate to provide a low profile for the drill and/or K-wire guide (e.g. Fig. 17(a)).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775